SPEER, J.
This suit involves the validity of taxes levied and assessed against property belonging to plaintiff in error for the redemption of bonds issued for road districts Nos. 4, 8, and 9, Collin county, Tex. The defense relied upon was the invalidity of the assessment because of the alleged unconStitutionality of the proceedings organizing the districts. The Court of Civil Appeals affirmed the judgment of the trial court. 298 S. W. 462.
The writ of error was granted upon the sixth assignment of error, for the purpose of reviewing the judgments assessing a penalty of approximately $150 against plaintiff in error for its refusal to pay the taxes assessed against the property for the year 1925.
We concur in the well-considered opinion of the Court of Civil Appeals by Justice Looney upon all questions discussed, with the possible exception of the recovery of the penalty above referred to. The due process clause, and every other clause looking to the protection of the property rights of the citizens, are not to be ignored or lightly treated, but, being for the benefit of the citizen exclusively, the right under such clauses is one that may be waived, or the circumstances attending the particular transaction may raise an issue of estoppel, or, if ,not strictly estop-pel, a situation akin thereto in the nature of an implied contract upon the part of the person affected. This phase of the case is thoroughly treated in the opinion of the Court of Civil Appeals.
As to the question of whether or not this principle, when applied to the present ease, would include the state’s right to recover the statutory penalty for the nonpayment of taxes, we need not decide, since it was agreed by the parties at the trial that, if the plaintiff was entitled to recover judgment for taxes, it was likewise entitled to recover 10 per cent, of said amount as penalty. No court would think of reversing the judgment of the trial court for having rendered a judgment against one who had specifically agreed that such judgment might be rendered.
We therefore recommend that the judgments of the trial court and of the Court of Civil Appeals be affirmed,
CURETON, Ó. J. Judgments of the district court and Court of Civil Appeals both affirmed, as recommended by the Commission of Appeals.